DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/12/2022 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 04/12/2022.

Response to Arguments
In response to the applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 07/12/2022, with respect to the rejection(s) of claim(s) 1-2, 7-12 and 14-18, which are amended, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant Admitted Prior Art (specification – background) in view of, where applicable, the previous reference(s). The Applicant Admitted Prior Art resolves the deficiencies of the previous reference(s).
	The Applicant correctly argues that the airfoils of Meis are not the angle of attack sensors of Meis, which includes both structures. Fig. 1 shows airfoil ice detector as 102 and the Angle of Attack sensor as 104. Examiner notes that both sensors operate in proximate location and both are moveable rotatable wind vane structures. In the instant specification [0005], it is known to detect blockage of a wind vane, in particular due to ice, by comparing the angle of attack measured by this wind vane to the angles of attack measured by the other wind vanes of the aircraft. As shown in the claim rejections below, it would be obvious to one of ordinary skill in the art,  to apply the teachings of Meis and Platt to the Angle of Attack sensors of the Applicant Admitted prior Art, as they are similar structures, in similar locations, facing the same problems of a blockage preventing rotation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: 
Claim 18: “processing unit configured to…”
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding “processing unit”, such corresponding structure(s) described in the specification as performing the claimed function are recited in Para. 50-52:
“[0050] The processing unit 18 comprises a processor 38 and at least one memory 40.
[0051] The processor 38 is suitable for executing modules contained in the memory 40.
[0052] The memory 40 comprises a detection module 42 for blockage of the wind vane 12 and an unblockage module 44 of the wind vane 12.”

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 3-6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claim 20: The closest prior art of record Meis et al., US PG Publication 20170158336, teaches detecting icing of a wind vane. Platt, US PG Publication 20080128556, teaches applying torque to a rotating member to determine a blockage. However, neither alone nor in combination does the prior art teach each and every claimed limitation including “a value of the predetermined unblocking torque is greater than 5 times a value of the predetermined blockage detection torque”. Therefore, the claim is distinguished over the prior art.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-8, 11-12, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meis et al. US PG Publication 20170158336 (hereinafter Meis) in view of Platt US PG Publication 20080128556 (hereinafter Platt), in view of Applicant Admitted Prior Art, instant specification, (hereinafter AAPA).

Regarding claim 1, Meis discloses:
A method for detecting a blockage of at least one wind vane[[Meis, Abstract, Para. 1, Para. 33, Para. 49] “…methods are provided for an ice detector with a movable airfoil (i.e. wind vane)…;” also see [0001] “…method for detecting the formation of ice on an outer surface of an aircraft” also see [0033] “the movable airfoil 320 may be configured to rotate through the rotation path 330…” also see [0049] “The movable airfoil may then be monitored in block 616 with the ice detection sensor for any ice build-up (i.e. blockage).”] the wind vane [[Meis, fuselage attachment 328, Fig. 4] see Fig. 4 reproduced below], a paddle mounted rotating relative to the support along a rotation axis [[Meis, movable airfoil 320, Fig. 4] see Fig. 4 reproduced below], a motor configured to exert a rotational torque on the paddle along the rotation axis [[Meis, motor 324, Fig. 4] see Fig. 4 reproduced below], the motor being connected to a processing unit [[Meis, controller 108, Fig. 4] see Fig. 4 reproduced below]

    PNG
    media_image1.png
    476
    569
    media_image1.png
    Greyscale

	But Meis does not disclose the method comprising applying a predetermined blockage detection torque on the paddle by the motor; measuring at least one piece of information representative of a resistance of the paddle to the predetermined blockage detection torque; generating, via the processing unit, a blocking information signal of the wind vane , if a predetermined condition based on the information representative of the resistance is verified.
	However, in the same field of endeavor, Platt teaches:
the method comprising: [[Platt, Abstract] “…method for detecting ice formation on…an aircraft”]
	applying a predetermined blockage detection torque on the disc by the motor; [[Platt, Para. 8, Para. 23] “The method also includes…determining the torque required to rotate the small disc or cylinder and warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount;” also see [0023] “When the aircraft is exposed to rain…the top surface is wet. Under such conditions, the disc 20 can be rotated by the motor 26 with very little torque. However, as the temperature drops the water…on the surface will freeze and the disc 20 will not rotate until the torque is increased sufficiently to break the ice. The amount of torque required to break the disc free is an indication of the amount of ice that has accumulated.”]
	measuring at least one piece of information representative of a resistance of the disc to the predetermined blockage detection torque; [[Platt, Para. 25, Para. 29] “FIG. 2 shows the electronics used to drive the motor to generate the torque and also measure the amount of torque that was required to rotate the cylinder;” also see [0029] “The system 50 also includes means for determining the rate of ice formation 54 as for example by measuring an increase in torque to rotate a disc…”]
	generating, via the processing unit, a blocking information signal of the   disc, if a predetermined condition based on the information representative of the resistance is verified. [[Platt, Para. 8, Para. 29] “The method also includes…warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount;” also see [0029] “The means to detect ice formation generates a signal to indicate ice formation on the outer surface of the aircraft…a computer determines the weight of the accumulated ice and sends a signal to a stall warning computer 58. The stall warning computer 58 then sends a signal…to activate…a warning to a pilot that a stall may be imminent.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Meis to include the teachings of Platt to achieve the invention as claimed. The modification would have been obvious because the teachings of Platt enable a pilot to be accurately and timely informed of icing conditions on aircraft surfaces so the pilot may activate anti-icing equipment on the aircraft appropriately (see Platt, Para. 17-20).

	Meis in view of Platt does not teach a method for detecting a blockage of at least one in-flight angle-of-attack sensor.

	AAPA teaches a method for detecting a blockage of at least one in-flight angle-of-attack sensor ([0005] “It is currently known to detect the blockage of a wind vane, in particular due to ice, by comparing the angle of attack measured by this wind vane to the angles of attack measured by the other wind vanes of the aircraft, typically by means of an average out of these measured angles of attack).

	It would have been obvious before the effective filing date of the claimed invention to used the angle of attack sensor taught by AAPA as the wind vane for detecting blockage in Meis in view of Platt. One of ordinary skill in the art would have been motivated as “In an aircraft, wind vanes are typically used to measure the angle of attack of the aircraft. However, given that they are in contact with the mass of air outside the aircraft, they are sensitive to ice or elements that may disrupt their operation” (AAPA [0002]).




	Regarding claim 7, the combination of Meis, Platt and AAPA teaches the method according to claim 1 as outlined above. 
	Platt further teaches:
wherein the wind vane [[Platt, Para. 25] “the amount of current drawn is proportional to the amount of torque the motor is generating. The amount of current is sensed by a small value sense resistor 8.”], a verifying of the predetermined condition being implemented from a beginning of the applying of the predetermined blockage detection torque, [[Platt, Para. 8] “The method also includes…warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount…”] the verifying of the predetermined condition comprising: 
	measuring the electromagnetic parameter via the sensor of the motor at a plurality of measuring moments during a determined time interval, the information representative of the resistance being the electromagnetic parameter; [[Platt, Para. 24, Para. 25] “In the practice of the invention the motor will periodically rotate the disc 20 as for example every 90 seconds. If it rotates easily with little current, there is no ice. However, if it does not immediately rotate, the peak current will build up and an ice annunciation will be made in the cockpit. Since the rotation of the disc 20 is provided by the DC motor 26, the torque is proportional to the amount of current being drawn by the motor 26. Therefore, the current to the motor 26 is monitored (i.e. measured at a plurality of measuring moments) and the amount of torque is represented by the peak current required to break the disc free and is proportional to the amount of ice accumulated;” also see [0025] “A timer 6 is used to set how frequently the motor will be driven and for how long. For example, the proof of concept model, turns the motor on every 90 seconds for 10 seconds…the amount of current drawn is proportional to the amount of torque the motor is generating”] and 
	comparing the electromagnetic parameter, measured at each measuring moment, to a predetermined electromagnetic parameter threshold, the predetermined condition being verified if the electromagnetic parameter is above the predetermined electromagnetic parameter threshold. [[Platt, Para. 25] “The amount of current is sensed by a small value sense resistor 8…A signal from the circuit 11 is then fed to three comparators, 12, 13 and 14. Each of these comparators 12, 13 and 14 is set to higher threshold. The lowest threshold would indicate the presence of light ice. The next threshold would be set for moderate icing and a final threshold would be set to indicate heavy icing…Individual set resistors (not shown) are used to set the threshold of each of the comparators.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include these further teachings of Platt.  The modification would have been obvious because these teachings of Platt enable a pilot to be accurately and timely informed of icing conditions on aircraft surfaces so the pilot may activate anti-icing equipment on the aircraft appropriately (see Platt, Para. 17-20).

	Regarding claim 8, the combination of Meis, Platt and AAPA teaches the method according to claim 1 as outlined above. 
	Meis further discloses:
wherein the method is implemented during a flight phase of the aircraft [[Meis, Para. 29, Fig. 2] “In FIG. 2, the x-axis denotes pressure altitude (e.g., the air pressure typically experienced at the altitude) while the y-axis denotes ambient temperature. A temperature-pressure curve signifying the formation of ice is shown in FIG. 2. Shaded area 258 shows an example continuous maximum icing envelope defined by the Federal Aviation Administration;” also see Fig. 2 which indicates via the shaded region that the detector works at various altitudes (and thus a flight phase) of the aircraft.]

	Regarding claim 11, the combination of Meis, Platt and AAPA teaches the method according to claim 1 as outlined above. 
	Platt further teaches:
after a verifying of the predetermined condition, if the predetermined condition is verified, unblocking the wind vane [[Platt, Para. 23, Para. 25, Para. 26] “as the temperature drops the water…on the surface will freeze and the disc 20 will not rotate until the torque is increased sufficiently to break the ice. The amount of torque required to break the disc free is an indication of the amount of ice that has accumulated;” also see [0025] “On DC motors, the amount of current drawn is proportional to the amount of torque the motor is generating. The amount of current is sensed by a small value sense resistor 8. The voltage across the value sense resistor and is amplified by an instrumentation amplifier 9. The output from the instrumentation amplifier is then fed to a peak detector 10. The peak detector output is fed to a sample and hold circuit 11. A signal from the circuit 11 is then fed to three comparators, 12, 13 and 14. Each of these comparators 12, 13 and 14 is set to higher threshold. The lowest threshold would indicate the presence of light ice. The next threshold would be set for moderate icing and a final threshold would be set to indicate heavy icing. A voltage reference 15 is used to set the reference voltage for all three comparators. Individual set resistors (not shown) are used to set the threshold of each of the comparators;” also see [0026] “the micro controller 16 sends the lowest torque setting to the motor driver 17. The differential gear head 18 sends the rotation to the rotation sensor 19…If the micro-controller 16 does not detect movement from the rotation sensor 19, the micro-controller 16 increases the torque in increments and continues to do this against torque value to determine if the icing is light, moderate or heavy,” wherein it is interpreted that because multiple torques are applied to determine if the icing is light, moderate, or heavy, a predetermined blockage condition may be verified before unblocking the disc with a predetermined torque.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include these further teachings of Platt.  The modification would have been obvious because it enables a thickness of accumulated ice to be determined and indicated (see Platt, Para. 5). 

	Regarding claim 12, the combination of Meis, Platt and AAPA teaches the method according to claim 11 as outlined above.
	Platt further teaches:
after the applying of the predetermined unblocking torque, reiterating the applying of the predetermined blockage detection torque at least once, [[Platt, Para. 27] “In practice a small disc is rotated by a DC motor that is activated periodically as for example every 90 seconds. The peak current required to rotate the disc is directly proportional to torque. Then when the torque exceeds a predetermined level, an audible warning is sounded in the cockpit in step 45. After an interval of time, the disc is rotated again in step 46 and the torque for the subsequent rotation after the first warning is determined in step 47.”] the verifying of the predetermined condition representative of the resistance of the paddle to the predetermined blockage detection torque, and the generating of the blockage information signal via the processing unit. [[Platt, Para. 8, Para. 25, Para. 29] “The method also includes…warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount;” also see [0025] “FIG. 2 shows the electronics used to drive the motor to generate the torque and also measure the amount of torque that was required to rotate the cylinder;” also see [0029] “The means to detect ice formation generates a signal to indicate ice formation on the outer surface of the aircraft. The system 50 also includes means for determining the rate of ice formation 54 as for example by measuring an increase in torque to rotate a disc …a computer determines the weight of the accumulated ice and sends a signal to a stall warning computer 58. The stall warning computer 58 then sends a signal…to activate…a warning to a pilot that a stall may be imminent.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include these further teachings of Platt.  The modification would have been obvious because it provides testing that reliably indicates that the thickness of the ice or rate of ice deposit has increased (see Platt, Para. 5).

	Regarding claim 14, the combination of Meis, Platt and AAPA teaches the method according to claim 11 as outlined above.
	Platt further teaches:
wherein the predetermined unblocking torque is a torque of variable value and/or direction [[Platt, Para. 23, Para. 26] “as the temperature drops the water…on the surface will freeze and the disc 20 will not rotate until the torque is increased sufficiently to break the ice;” also see [0026] “the micro-controller 16 increases the torque in increments…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include these further teachings of Platt.  The modification would have been obvious because increasing the torque ensures that the ice will be broken successfully, regardless of if the accumulation/thickness of ice is light, moderate or heavy.
	Regarding claim 18, claim 18 recites a system for detecting a blockage of at least one in-flight angle-of-attack sensor of an aircraft, the system configured to perform substantially the same limitations as recited in claim 1. Thus, these limitations of claim 18 are rejected on the same basis as claim 1 outlined above.
	Regarding the additional limitations of claim 18, Meis further discloses:
	the wind vane[[Meis, movable airfoil 320, fuselage attachment 328, motor 324, Fig. 4] see Fig. 4 reproduced above]
	a processing unit… [[Meis, controller 108, Fig. 4] see Fig. 4 reproduced above]
	Platt teaches:
	a sensor… [[Platt, Para. 24, Para. 25] “the torque is proportional to the amount of current being drawn by the motor 26…;” also see [0025] “The amount of current is sensed by a small value sense resistor 8.”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Meis to include the teachings of Platt to achieve the invention as claimed. The modification would have been obvious because the teachings of Platt enable a pilot to be accurately and timely informed of icing conditions on aircraft surfaces so the pilot may activate anti-icing equipment on the aircraft appropriately (see Platt, Para. 17-20).

 Regarding claim 19, the combination of Meis, Platt and AAPA teaches the method according to claim 1.
	Meis does not teach wherein the method is at least for detecting a blockage of the in-flight angle-of-attack sensor due to a foreign body, other than ice, jamming the paddle in position.

	AAPA teaches wherein the method is at least for detecting a blockage of the in-flight angle-of-attack sensor due to a foreign body, other than ice, jamming the paddle in position ([0002] “In an aircraft, wind vanes are typically used to measure the angle of attack of the aircraft. However, given that they are in contact with the mass of air outside the aircraft, they are sensitive to ice or elements that may disrupt their operation (such as volcanic ash) … [0005] “It is currently known to detect the blockage of a wind vane”.
	It would have been obvious before the effective filing date of the claimed invention to use the angle of attack sensor taught by AAPA as the wind vane for detecting any blockage in Meis in view of Platt. One of ordinary skill in the art would have been motivated as “In an aircraft, wind vanes are typically used to measure the angle of attack of the aircraft. However, given that they are in contact with the mass of air outside the aircraft, they are sensitive to ice or elements that may disrupt their operation” (AAPA [0002]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Meis, Platt and AAPA, further in view of Roberge et al. US Patent 6561006 (hereinafter Roberge).

	Regarding claim 2, the combination of Meis, Platt and AAPA teaches the method according to claim 1 as outlined above.
Platt further teaches:
wherein the wind vane [[Platt, Para. 26] “The differential gear head 18 sends the rotation to the rotation sensor 19. The rotation sensor 19 may be an…angle detector. If the micro-controller 16 does not detect movement from the rotation sensor 19, the micro-controller 16 increases the torque in increments and continues to do this against torque value to determine if the icing is light, moderate or heavy.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include these further teachings of Platt.  The modification would have been obvious because it provides means to detect motion and/or an angular position of the vane.
But the combination does not explicitly teach before the applying the predetermined blockage detection torque, measuring, by the angular sensor, an initial angular equilibrium position of the paddle; wherein a verifying of the predetermined condition comprises: measuring, by the angular sensor, an imposed actual angular equilibrium position of the paddle subjected to the predetermined blockage detection torque, the information representative of the resistance being the imposed actual angular equilibrium position; calculating an actual angular misalignment between the imposed actual angular equilibrium position and the initial angular equilibrium position; and comparing the actual angular misalignment to an angular threshold, the predetermined condition being verified if the calculated actual angular misalignment is below the angular threshold.
However, Roberge teaches:
the method further comprising, before the applying the predetermined blockage detection torque, measuring, by the angular sensor, an initial angular equilibrium position of the paddle; [[Roberge, Col. 2; Lines 51-61] “A first step consists in placing the vane, orientation sensor support and probe body assembly in a known and fixed position…A first value of the signal delivered by the sensors, known as the mechanical zero angle, is then measured.”]
wherein a verifying of the predetermined condition comprises: 
measuring, by the angular sensor, an imposed actual angular equilibrium position of the paddle subjected to the predetermined blockage detection torque by the motor, the information representative of the resistance being the imposed actual angular equilibrium position; [[Roberge, Col. 2; Line 62- Col. 3; Line 4] “A second step consists in…leaving the vane free to move. During this second step, the vane is subjected to wind from a wind tunnel producing wind whose direction is known with respect to the fixed assembly, and oriented in a direction that is known with respect to the second setting rig. A second value of the signal delivered by the sensors and known as the aerodynamic zero angle is then measured.”]
calculating an actual angular misalignment between the imposed actual angular equilibrium position and the initial angular equilibrium position; and 
comparing the calculated actual angular misalignment to an angular threshold, the predetermined condition being verified if the calculated actual angular misalignment is below the angular threshold. [[Roberge, Col. 3; Lines 5-14] “During these first two steps, a difference is observed between the signals delivered by the orientation sensors. This difference between the signals delivered is equivalent to an angle through which the vane has turned. This difference is known as the angular difference between the mechanical zero and the aerodynamic zero…This angle will then allow the rotation sensors to be adjusted quickly according to the specifics of the mounted vane;”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include the teachings of Roberge to achieve the invention as claimed. The modification would have been obvious because it provides a “reliable and economical method for adjusting the weather vane,” (see Roberge, Col. 1; Lines 45-47).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meis, Platt and AAPA, further in view of Scattolin et al. US PG Publication 20200074827 (hereinafter Scattolin).

	Regarding claim 9, the combination of Meis, Platt, and AAPA teaches the method according to claim 8 as outlined above.
	But the combination does not teach wherein the method is implemented during a stabilized flight phase of the aircraft.
	However, Scattolin teaches:
wherein the method is implemented during a stabilized flight phase of the aircraft. [[Scattolin	, Para. 6] “…it is possible to detect the presence of ice whatever the flight phase (ascent, cruise, descent) of the aircraft…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include the teachings of Scattolin. The modification would have been obvious because it enables ice to be detected at all times when the aircraft is in flight.

	Regarding claim 10, the combination of Meis, Platt, and AAPA teaches the method according to claim 9 as outlined above.
	But the combination does not teach wherein the method is implemented during a cruising flight phase of the aircraft.
	However, Scattolin teaches:
wherein the method is implemented during a cruising flight phase of the aircraft. [[Scattolin, Para. 6] “…it is possible to detect the presence of ice whatever the flight phase (ascent, cruise, descent) of the aircraft…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by the combination of Meis and Platt to include the teachings of Scattolin. The modification would have been obvious because it enables ice to be detected at all times when the aircraft is in flight.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meis, Platt and AAPA, further in view of Dupont De Dinechin US PG Publication 20150052994 (hereinafter Dupont De Dinechin).
	
	Regarding claim 15, the combination of Meis, Platt, and AAPA teaches the method according to claim 1 as outlined above. 
	But the combination does not explicitly teach wherein a system for piloting the aircraft is configured to acquire a signal representative of an angle of attack of the aircraft measured by the wind vane. the method further comprising, if the predetermined condition is verified, deactivating an acquisition of the signal representative of the angle of attack measured by the blocked wind vane.
	However, Dupont De Dinechin teaches:	
	wherein a system for piloting the aircraft is configured to acquire a signal representative of an angle of attack of the aircraft measured by the wind vane, [[Dupont De Dinechin, Para. 5, Para. 14] “incidence probes…are in the form of vanes…protruding from the skin of the aircraft;” also see [0014] “…determining at least one incidence value of the aircraft from at least one measurement from said incidence sensor…”] the method further comprising, if the predetermined condition is verified, deactivating an acquisition of the signal representative of the angle of attack measured by the blocked wind vane. [[Dupont De Dinechin, Para. 5, Para. 379] “the incidence probes…are thus exposed to meteorological or mechanical factors which can affect or alter the operation thereof, in particular by…blocking the vane devices;” also see [0379] “the aircraft 1 comprises a plurality of redundant sensors of the same type, for example…multiple incidence sensors. According to this variant, for example the computer tests the reliability of each of the sensors of the same type separately. Thus, if only one single sensor of a given type is considered to be reliable, the computer 3 uses the measurements deriving from this sensor, and alerts the pilot as to a failure of the other sensor(s) of the same type. If all of the sensors of a same given type are found to be unreliable, the computer 3 activates a state of high or low credibility as appropriate, in accordance with the method described above,” note: in view of the prosecution history of Dupont De Dinechin, “incidence” is interpreted to be synonymous with “angle of attack”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Meis and Platt to include the teachings of Dupont De Dinechin. The modification would have been obvious because it prevents a faulty measurement from being provided to a pilot and thus acts as a safety measure.

	Regarding claim 16, the combination of Meis, Platt and AAPA teaches the method according to claim 1 as outlined above. 
	Platt further teaches:
	the method comprising, [[Platt, Para. 8, Para. 23] “The method also includes…determining the torque required to rotate the small disc or cylinder and warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount;” also see [0023] “When the aircraft is exposed to rain…the top surface is wet. Under such conditions, the disc 20 can be rotated by the motor 26 with very little torque. However, as the temperature drops the water…on the surface will freeze and the disc 20 will not rotate until the torque is increased sufficiently to break the ice. The amount of torque required to break the disc free is an indication of the amount of ice that has accumulated.”] verifying a predetermined condition representative of a resistance of the paddle of the wind vane to the predetermined blockage detection torque, and generating, by the processing unit, a blockage information signal of the wind vane, if the predetermined condition is verified. [[Platt, Para. 8, Para. 29] “The method also includes…warning a pilot of ice formation when the torque required to rotate the small moveable disc exceeds a pre-selected amount;” also see [0029] “The means to detect ice formation generates a signal to indicate ice formation on the outer surface of the aircraft…a computer determines the weight of the accumulated ice and sends a signal to a stall warning computer 58. The stall warning computer 58 then sends a signal…to activate…a warning to a pilot that a stall may be imminent.”]
	But the combination of Meis and Platt does not explicitly teach when the aircraft comprises at least one other wind vane, the method comprising, successively for each wind vane, applying a predetermined blockage detection torque.
	However, Dupont De Dinechin teaches:
wherein, when the aircraft comprises at least one other wind vane, the method comprising, successively for each wind vane…generating, by the processing unit, a blockage information signal of the wind vane [[Dupont De Dinechin, Para. 5, Para. 379] “the incidence probes…are thus exposed to meteorological or mechanical factors which can affect or alter the operation thereof, in particular by…blocking the vane devices;” also see [0379] “the aircraft 1 comprises a plurality of redundant sensors of the same type, for example…multiple incidence sensors. According to this variant, for example the computer tests the reliability of each of the sensors of the same type separately. Thus, if only one single sensor of a given type is considered to be reliable, the computer 3 uses the measurements deriving from this sensor, and alerts the pilot as to a failure of the other sensor(s) of the same type…,” note: in view of the prosecution history of Dupont De Dinechin, “incidence” is interpreted to be synonymous with “angle of attack”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Meis and Platt to include the teachings of Dupont De Dinechin. The modification would have been obvious because it prevents a faulty measurement from being provided to a pilot from any of the sensors and thus acts as a safety measure.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meis, Platt in view of AAPA, further in view of Gentry US Patent 9944404 (hereinafter Gentry).

Regarding claim 17, the combination of Meis, Platt, and AAPA teaches the method according to claim 1 as outlined above. 
But the combination does not explicitly teach before implementing the applying of the predetermined blockage detection torque, verifying an implementation authorization, the applying of the predetermined blockage detection torque only being implemented if the implementation authorization is authorized, the implementation authorization being authorized if the aircraft comprises a number of wind vanes  capable of operating greater than the maximum number of wind vanes required in order for a piloting system of the aircraft to be able to operate, and/or if the flight phase of the aircraft is a stabilized flight phase.
However, Gentry teaches:
before implementing the applying of the predetermined blockage detection torque, verifying an implementation authorization, the applying of the predetermined blockage detection torque only being implemented if the implementation authorization is authorized, 
the implementation authorization being authorized if the aircraft comprises a number of wind vanes [[Gentry, Col. 2; Lines 24-30, Col. 10; Lines 37-41, Col. 15; Lines 53-55] “In some embodiments, the prognostic system may identify the failure condition during a phase of flight of the UAV. In other embodiments, the prognostic system may identify the failure condition during ground level testing of the UAV. The phases of flight include take-off, climb, cruise, descent, and landing;” also see [Col. 10; Lines 37-41] “In some embodiments, the in-flight diagnostic test module 342 may use predetermined mission constraints or an environmental awareness to determine whether to conduct a diagnostic check or to select a particular phase of flight in which to conduct the diagnostic check;” also see [Col. 15; Lines 53-55] “…diagnostic checks may be assigned to different phases of a flight cycle based on an awareness of mission constraints and environmental conditions…”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by the combination of Meis and Platt to include the teachings of Gentry. The modification would have been obvious because it accounts for mission constraints and/or environmental conditions when performing diagnostic checks (see Gentry, Col. 10; Lines 37-41).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668